DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Response to Amendment
This Office Action is in response to applicant's communication filed 12 January, 2022. Claims 1-7 has been currently canceled. No claim has been amended or newly added. As a result, claims 8-27 are now pending in this application.

Response to Arguments
Applicant’s arguments, see remark, filed 12 January, 2022, with respect to the rejections of claim 24 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
a)	At pages 10-12, Applicant respectfully asserts that Applicant respectfully asserts that neither Barosi nor Fram, alone or in combination, teach or suggest the limitations of claims 8, 15 and 24 which disclose defining a new shape which includes both "a first set of nodes ... wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape; and a second set of nodes ... wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape.".

In response Applicant’s arguments, see remark, filed 12 January, 2022, with respect to the rejections of claims 8, 15 and 24 under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn for the limitations “a first set of nodes ... wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape; and a second set of nodes ... wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape”. However, upon further consideration, a new ground(s) of rejection is made. This rejection is made using U.S Patent Application Publication US 2017/0046860 A1 issued to Francesco BAROSI et al. (hereinafter as "Barosi") in view of U.S Patented Application US 9324188 B1 issued to Evan K. Fram et al. (hereinafter as “Fram”), and further in view of U.S Patent Application Publication US 2003/0206205 A1 issued to Hideya Kawahara et al. (hereinafter as “Kawahara”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication US 2017/0046860 A1 issued to Francesco BAROSI et al. (hereinafter as "Barosi") in view of U.S Patented Application US 9324188 B1 issued to Evan K. Fram et al. (hereinafter as “Fram”), and further in view of U.S Patent Application Publication US 2003/0206205 A1 issued to Hideya Kawahara et al. (hereinafter as “Kawahara”).

With respect to claim 8, Barosi teaches a computer system for dynamically displaying a data structure within a graphical user interface (GUI), the computer system comprising: 
a memory (see Para [0061], populating a tree structure in the non-transitory memory of the graphing server); and 
a processor communicatively coupled to the memory (see Para [0012], a tree structure maintained in memory of a computer), wherein the processor is configured to perform a method comprising: 
displaying, in a GUI, at least two levels of a hierarchical data structure according to an initial setting information (see Para [0037], the radial organizer chart 10 defines a plurality of different hierarchical levels, presented as concentric rings 12a-12d centered about the root node 14), each of the at least two levels containing one or more nodes, wherein the initial setting information defines an initial shape for displaying the data structure, the initial shape displayed as a radial map defining a plane (see Fig. 1 showing a radial map, and  Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)). 
However, Barosi does not explicitly teach “receiving user input to tilt the data structure about an axis of the data structure, wherein the axis of the data structure lies on the plane; parsing the received user input to identify a position portion, a motion portion, and a magnitude portion; adjusting the setting information based on the position portion, the motion portion, and the magnitude portion, wherein the adjusted setting information defines a new shape for displaying the data structure, wherein the new shape is tilted relative to the initial shape, and wherein the new shape includes: Page 2 of 16Appl. No. 15/654,143 Reply to Office Action of May 29, 2020 a first set of nodes of the data structure on a first side of the axis, wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape; and a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes, and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape; and dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information”.
However, Fram teaches “receiving user input to tilt the data structure about an axis of the data structure, wherein the axis of the data structure lies on the plane (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane, and col. 6 lines 23-41, further teaches in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis); 
parsing the received user input to identify a position portion, a motion portion, and a magnitude portion (see col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’),
adjusting the setting information based on the position portion, the motion portion, and the magnitude portion, wherein the adjusted setting information defines a new shape for displaying the data structure (see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
However, Barosi and Fram do not explicitly teach “wherein the new shape is tilted relative to the initial shape, and wherein the new shape includes: Page 2 of 16Appl. No. 15/654,143Reply to Office Action of May 29, 2020a first set of nodes of the data structure on a first side of the axis, wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape; and a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes, and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape; and dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information”.
However, Kawahara teaches “wherein the new shape is tilted relative to the initial shape, and wherein the new shape includes: Page 2 of 16Appl. No. 15/654,143Reply to Office Action of May 29, 2020a first set of nodes of the data structure on a first side of the axis, wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape; and a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes, and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape; and dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information (see Fig. 4 ref. 414 and Para [0054], the system changes the display so that the selected node B becomes the focus node (step 414). This involves a number of actions that take place concurrently. (1) The ‘entire graph is tilted (i.e. initial shape is tilted)’ a bit in the direction of the selected link, so that more of the graph in the selected direction behind the focus node A becomes visible. (2) Moreover, the focus node and the selected node (i.e. second set of nodes and first set of nodes respectively) are tilted more that the other nodes as is illustrated in FIG. 3B. (3) The ‘system also starts shrinking the focus node (I.e. a size of the second set of nodes in the new shape is smaller’) and moving it out of the center of the display. (4) At the same time, ‘the system starts enlarging the selected node (i.e. first set of nodes in the new shape is larger than its size)’ and moving it to the center of the display. (5) The system also rearranges the other nodes C and D so that they remain visible within the display and are not obscured by other nodes (Examiner’s notes enlarging selected nodes while shrinking older, unselected nodes and moving things to a center and some element of things being in front of and behind corresponding to changing sizes of the multiple set of nodes shape of the data structure on a side of the axis)); and 
dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information (see Para [0055], in response to the selection command, changing the display so that the selected node becomes the focus node by, moving the selected node to the prominent position in the display; and rearranging the other nodes to appear in other positions in the display)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).
With respect to claim 15, Barosi teaches a computer program product for dynamically displaying a data structure within a graphical user interface (GUI), the computer program product comprising: one or more computer-readable storage medium and program instructions stored on at least one of the one or more computer-readable storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising (see Para [0187], the data structures and code described in this detailed description are typically stored on a computer-readable storage medium): 
displaying at least two levels of a hierarchical data structure according to an initial setting information (see Para [0037], the radial organizer chart 10 defines a plurality of different hierarchical levels, presented as concentric rings 12a-12d centered about the root node 14), each of the at least two levels containing one or more nodes, wherein the initial setting information includes display characteristics defining an initial shape for displaying the data structure, the initial shape displayed as a radial map defining a plane (see Fig. 1 showing a radial map, and  Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia (i.e. initial setting information includes display characteristics), so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)).
Page 4 of 13Appl. No. 15/654,143 However, Barosi does not explicitly teach “Reply to Office Action of October 22, 2021receiving user input to adjust the setting information, wherein the received user input is to tilt the data structure about an axis of the hierarchical data structure, wherein the axis of the hierarchical data structure lies on the plane; parsing the received user input to identify a requested change in the display characteristics based on a position portion, a motion portion, and a magnitude portion of the user input; adjusting the setting information based on the identified change in the display characteristics; and dynamically displaying the at least two levels of the hierarchical data structure according to the adjusted setting information, including: displaying a first set of nodes of the hierarchical data structure on a first side of the axis, wherein a size of each node of the first set of nodes is increased relative to its size in the initial shape; and displaying a second set of nodes of the hierarchical data structure on a second side of the axis, wherein the axis is arranged between the first side and the second side, and wherein a size of each node of the second set of nodes is reduced relative to its size in the initial shape”.
However, Fram teaches “Reply to Office Action of October 22, 2021receiving user input to adjust the setting information, wherein the received user input is to tilt the data structure about an axis of the hierarchical data structure, wherein the axis of the hierarchical data structure lies on the plane (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane, and col. 6 lines 23-41, further teaches in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis); 
parsing the received user input to identify a requested change in the display characteristics based on a position portion, a motion portion, and a magnitude portion of the user input (see col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’);
adjusting the setting information based on the identified change in the display characteristics (see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
However, Barosi and Fram do not explicitly teach “dynamically displaying the at least two levels of the hierarchical data structure according to the adjusted setting information, including: displaying a first set of nodes of the hierarchical data structure on a first side of the axis, wherein a size of each node of the first set of nodes is increased relative to its size in the initial shape; and displaying a second set of nodes of the hierarchical data structure on a second side of the axis, wherein the axis is arranged between the first side and the second side, and wherein a size of each node of the second set of nodes is reduced relative to its size in the initial shape”.
However, Kawahara teaches “dynamically displaying the at least two levels of the hierarchical data structure according to the adjusted setting information (see Para [0055], in response to the selection command, changing the display so that the selected node becomes the focus node by, moving the selected node to the prominent position in the display; and rearranging the other nodes to appear in other positions in the display) including: displaying a first set of nodes of the hierarchical data structure on a first side of the axis (see Para [0046], another type of node is a hiding node that hides a sub-tree of the graph. This sub-tree does not become visible until the hiding node becomes the focus, which can simplify the representation of the graph in the display), wherein a size of each node of the first set of nodes is increased relative to its size in the initial shape; and displaying a second set of nodes of the hierarchical data structure on a second side of the axis, wherein the axis is arranged between the first side and the second side, and wherein a size of each node of the second set of nodes is reduced relative to its size in the initial shape (see Fig. 4 ref. 414 and Para [0054], the system changes the display so that the selected node B becomes the focus node (step 414). This involves a number of actions that take place concurrently. (1) The ‘entire graph is tilted (i.e. initial shape is tilted)’ a bit in the direction of the selected link, so that more of the graph in the selected direction behind the focus node A becomes visible. (2) Moreover, the focus node and the selected node (i.e. second set of nodes and first set of nodes respectively) are tilted more that the other nodes as is illustrated in FIG. 3B. (3) The ‘system also starts shrinking the focus node (I.e. a size of the second set of nodes in the new shape is smaller’) and moving it out of the center of the display. (4) At the same time, ‘the system starts enlarging the selected node (i.e. first set of nodes in the new shape is larger than its size)’ and moving it to the center of the display. (5) The system also rearranges the other nodes C and D so that they remain visible within the display and are not obscured by other nodes (Examiner’s notes enlarging selected nodes while shrinking older, unselected nodes and moving things to a center and some element of things being in front of and behind corresponding to changing sizes of the multiple set of nodes shape of the hierarchical data structure on a side of the axis))”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).
With respect to claim 24, Barosi teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to perform a method comprising (see Para [0012], a tree structure maintained in memory of a computer, Para [0187], the data structures and code described in this detailed description are typically stored on a computer-readable storage medium): 
displaying, in a graphical user interface (GUI), two or more levels of a multi-level data structure as a radial map having a plurality of display features, wherein each of the two or more levels has a plurality of nodes (see Para [0037], the radial organizer chart 10 defines a plurality of different hierarchical levels, presented as concentric rings 12a-12d centered about the root node 14, and Fig. 1 showing a radial map, and Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure wherein each of the two or more levels has a plurality of nodes)).
 However, Barosi does not explicitly teach “receiving user input to change one or more display features of the radial map; modifying the radial map to display the two or more levels of the data structure according to the one or more changed display features, wherein all of the plurality of nodes of the two or more levels are displayed on the modified radial map, and dynamically displaying, in response to a user hovering over a node of the plurality of nodes, node information for the node within a box; receiving a second user input to change a shape of the box; and changing the shape of the box based on the received second user input, wherein changing the shape of the box includes unequally changing different dimensions of the box”.
However, Fram teaches “receiving user input to change one or more display features of the radial map (see col. 6 lines 9-14, ‘a user may select a particular rotation plane by placement of a cursor (i.e. receive user input) over a certain portion of the image); modifying the radial map to display the two or more levels of the data structure according to the one or more changed display features, wherein all of the plurality of nodes of the two or more levels are displayed on the modified radial map (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane, and col. 6 lines 23-41, further teaches in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis); 
dynamically displaying, in response to a user hovering over a node of the plurality of nodes, node information for the node within a box (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (i.e. a user hovering over a node) over a certain portion of ‘the image (i.e. node information for the node within a box)’ such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
However, Barosi and Fram do not explicitly teach “receiving a second user input to change a shape of the box; and changing the shape of the box based on the received second user input, wherein changing the shape of the box includes unequally changing different dimensions of the box”.
However, Kawahara teaches “receiving a second user input to change a shape of the box (see Para [0052], the system receives a key stroke and determines a direction associated with the key stroke which can be received from a "right arrow" key); and changing the shape of the box based on the received second user input (see Fig. 3A, 3B, 3C and 4 shows the process of changing the focus ‘node (i.e. shape of the box)’, wherein changing the shape of the box includes unequally changing different dimensions of the box (see Fig. 4 ref. 414 and Para [0054], the system changes the display so that the selected node B becomes the focus node (step 414). This involves a number of actions that take place concurrently. (1) The entire graph is tilted a bit in the direction of the selected link, so that more of the graph in the selected direction behind the focus node A becomes visible. (2) Moreover, the focus node and the selected node (i.e. box including node information) are tilted more that the other nodes as is illustrated in FIG. 3B. (3) The system also starts shrinking the focus node and moving it out of the center of the display. (4) At the same time, the system starts enlarging the selected node (i.e. changing the shape of the box based on the received second user input) and moving it to the center of the display. (5) The system also rearranges the other nodes C and D so that they remain visible within the display and are not obscured by other nodes (Examiner’s notes node interpreted as ‘box’ and ‘shrinking the focus node or enlarging selected nodes’ corresponding to changing the shape of the box includes unequally changing different dimensions of the box))”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).
Regarding claim 9, Barosi and Fram combined teach determining a value for the position, the motion, and the magnitude in response to parsing the received user input (see Fram: col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’), 
wherein the position is the position of a touch screen where a user contacts (see Fram: col. 8 lines 16-26, the user can control which axes are available for rotation of the 3D object based on a screen position from which rotation is initiated, and a screen might contain two or more display frames which display 3D images.  By touching within a display frame the user may both indicate the active display frame and select the axis of rotation), the motion is a direction of rotational and translational movement of the user contacting the screen (see col. 9 lines 18-21, a first gesture may be performed on a touch sensitive display in order to select rotation around only the x axis (for example, FIG. 5C), while a second gesture may be performed in order to select rotation around only the y axis), and the magnitude is a distance traversing the touch screen per unit time (see Barosi: Para [0076], plural sets of data may be ingested by the graphing server, corresponding to node data values taken at different times, or under different conditions and then viewed dynamically); and
adding the determined values for the position, the motion, and the magnitude to a setting information table to be saved for future use (Fram: col. 12 lines 61-64, the position, spacing, thickness, and/or other characteristics of guide lines may be dynamically adjusted by software to allow the user to best recognize the guide lines).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
 Claim 16 is substantially similar to claim 9, and therefore likewise rejected.

Regarding claim 10, Barosi teaches wherein both the first set of nodes and the second set of nodes remain displayed in the GUI (see Para [0006], data structure representing nodes and relational links between nodes (reporting lines), and Para [0111], the user manipulates a user interface to select from among a group of different parameters to explore and the tool generates the radial organizer chart, using coloring to enhance the user selected parameter).

Claim 17 is substantially similar to claim 10, and therefore likewise rejected.

Regarding claim 11, Barosi and Fram combined teach the received user input is to tilt the data structure about an axis of the data structure (see Fram: (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image (i.e. receiving user input to tilt the data structure about an axis of the data structure)’ such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
wherein dynamically displaying the data structure according to the new shape includes: 
displaying the first set of nodes in a foreground of the GUI (see Kawahara: Para [0046], another type of node is a hiding node that hides a sub-tree of the graph. This sub-tree does not become visible until the hiding node becomes the focus, for example, ‘book node 226 (i.e. first set of nodes)’ hides page node 227, which does not become visible until book node 226 is the focus node (i.e. foreground of the GUI)); and 
displaying the second set of nodes in a background of the GUI (see (see Kawahara: Para [0046], another type of node is a hiding node that hides a sub-tree of the graph. This sub-tree does not become visible until the hiding node becomes the focus, for example, Page node 227 (i.e. second set of nodes’) itself hides (i.e. background of the GUI).) a subsequent page node 228, and so on, for the rest of the pages of the book.). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it simplifies the representation of the graph in the display as taught by Kawahara (see Para [0046]).

Claim 18 is substantially similar to claim 11, and therefore likewise rejected.

Regarding claim 12, Barosi teaches wherein each of the at two levels include at least one node that link to one or more other nodes of a different level (see Fig. 1 showing a radial map, and  Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)).

Regarding claim 13, Barosi and Fram combined teach dynamically displaying node information for a node that is included within a level of the radial map in response to the user hovering over the node (see Barosi: Para [0078], the user can select a node (e.g., by mouse click or finger touch upon a display screen (i.e. hovering over the node)) and the graphing server automatically generates a new radial organizer chart using the selected node as the new root node);
receiving a second user input to adjust a shape of the container that the node information is displayed within (see Fram: col. 2 lines 30-32, receiving a second input from the user in order to initiate rotation of the 3D medical object about one or more of the horizontal and vertical axes); and
adjusting the shape of the container based on the received second user input, wherein adjusting the shape of the container includes expanding or contracting the shape of the container (see Fram:col. 8 lines 43-45, the available axes of rotation may vary based on the type of 3D volume containing the object or objects, and see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
Claim 20 is substantially similar to claim 13, and therefore likewise rejected.

Regarding claim 14, the claim is rejected by the same rationale as stated in claim 13 rejection. Fram further teaches the setting information includes text color options and data structure shape options (see col. 6 lines 42-43 the guide line may have different display characteristics, such as different length, color, position, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).

Regarding claim 19, Barosi and Fram combined teach wherein each of the at least two levels includes at least one node that links to one or more other nodes of a different level (see Barosi: Fig. 1 showing a radial map, and Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)); wherein the setting information includes text color options and data structure shape options (see Fram: col. 6 lines 42-43 the guide line may have different display characteristics, such as different length, color, position, etc.).
Regarding claim 21, the claim is rejected by the same rationale as stated in claim 8 rejection. Kawahara further teaches adjusting the setting information includes changing a size of a first level of the at least two levels relative to a size of a second level of the at least two levels (see Fig. 4 ref. 414 and Para [0054], the system changes the display so that the selected node B becomes the focus node (step 414). This involves a number of actions that take place concurrently. (1) The ‘entire graph is tilted (i.e. initial shape is tilted)’ a bit in the direction of the selected link, so that more of the graph in the selected direction behind the focus node A becomes visible. (2) Moreover, the focus node and the selected node (i.e. second set of nodes and first set of nodes respectively) are tilted more that the other nodes as is illustrated in FIG. 3B. (3) The ‘system also starts shrinking the focus node (I.e. a size of the second set of nodes in the new shape is smaller’) and moving it out of the center of the display. (4) At the same time, ‘the system starts enlarging the selected node (i.e. first set of nodes in the new shape is larger than its size)’ and moving it to the center of the display).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).
 Regarding claim 22, the claim is rejected by the same rationale as stated in claim 8 rejection. Kawahara further teaches adjusting the setting information includes changing a space between a first level of the at least two levels and a second level of the at least two levels (see Para [0047], the process of changing the focus node causes motion of the nodes, for example, the nodes may tilt and shift as they are rearranged. In addition, when the user selects a node, the system can indicate the selection visually, for example by causing the selected node to vibrate three-dimensional space).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to include the teachings of Kawahara’s method for browsing through contents on a graphical display used in user interfaces to dynamically display a data structure within a graphical user interface. Barosi, Fram and Kawahara are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it facilitates browsing through a limited user input mechanism, but at the same time makes use of high quality graphics capabilities of consumer electronics devices as taught by Kawahara (see Para [0008]).

Regarding claim 23, the claim is rejected by the same rationale as stated in claim 8 rejection. Fram further teaches all of the nodes of the at least two levels are displayed in the GUI in both the initial shape and the new shape (see fig. 8a and 8b ref. 820 as  ‘initial shape’ and 820a as ‘new shape’ and  col. 9 lines 34-40, ‘resize (i.e. new shape)’ operation is being performed by the user adjusting the distance between two fingers that are touching the screen, for example, as the user moves the fingers apart, the 3D object appears to increase in size, and as a user moves the fingers together, the 3D object appears to decrease in size).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).

Regarding claim 25, the claim is rejected by the same rationale as stated in claim 24 rejection. Fram further teaches the user input includes the user inputting a gesture by physically contacting a touch screen, wherein the method further comprises: parsing the user input to determine the changed display features (see Fram: col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. a direction of motion of the gesture)’).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
 Regarding claim 26, Barosi and Fram and Kawahara combined teach determining a type of change to make to the radial map based on a number of contact points made by the user and a direction of motion of the gesture (see Fram: col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. a direction of motion of the gesture)’);

determining an amount of change to make to the radial map based on an amount of distance traversed by the gesture (see Barosi: Para [0010], Having thus ascertained the nominal radius parameter, relative positions (node-to-node adjacency) and angles (angular position) for each node, the computer then generates the radial organizer chart by removing or skipping all ghost nodes and plotting the remaining nodes at the radial distance from the center and at the angular position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of Fram’s method for manipulating objects data to dynamically display a data structure within a graphical user interface. Barosi and Fram are in the same field of invention because all of them teach displaying structured data. One would have been motivated to make this modification because it provides a simple, efficient and easy multi-touch functionality to the user intuitive as taught by Fram (see col. 9 lines 34-40).
Regarding claim 27, Barosi teaches each respective node is connected to at least one other node on a different level of the multi-level data structure than the respective node (see Fig. 1 showing a radial map, and Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)). 
                                                          Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piehler; Eberhard et al. discloses US 2017/0199376 A1 a projection system for display applications from the imager to the intermediate image for a head-up display (HUD) with a tilted intermediate image plane with.
Davidson; Philip L. et al. discloses US 8209628 B1 pressure-sensitive manipulation of displayed objects.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/           Examiner, Art Unit 2169                                                                                                                                                                                                        4/22/2022

/USMAAN SAEED/           Supervisory Patent Examiner, Art Unit 2169